Court of Appeals
of the State of Georgia

                                                              ATLANTA, August 13, 2019

The Court of Appeals hereby passes the following order

A20D0005. EJIMAH NWACHUKWU v. LAUREN FERGUSON.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

16A00671 16A01390 16A02205




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, August 13, 2019.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.